— Appeal by a patrolman of the City of Mount Vernon, as limited by his brief, from a determination of the commissioner of the department of public safety of said city, adjudging appellant guilty of violations of stated rules and regulations of said department and dismissing him from the police force. The appeal is taken pursuant to section 120 of the Mount Vernon City Charter (L. 1922, ch. 490, as amd.). Determination unanimously confirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, TTsIlinan and Kleinfeld, JJ.